Citation Nr: 1433010	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

During the January 2012 hearing, the issue of service connection for posttraumatic stress disorder (PTSD) was incorrectly phrased as whether new and material evidence has been received to reopen a claim for service connection for PTSD.  The issue of service connection for PTSD has not been previously adjudicated.  A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

In December 2013, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An examination was previously requested in order to determine whether any current psychiatric disorders are related to service.  The Veteran was initially diagnosed as having major depressive disorder and later was diagnosed as having dysthymia and PTSD.  In March 2014, the Veteran was afforded an examination; however, the examiner only provided a disability benefit questionnaire (DBQ) specifically for PTSD.  There is no indication of record that the examiner considered whether the Veteran is currently suffering from any other psychiatric disorder that may be related to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).  As such, another remand is necessary to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his psychiatric disorders.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examination report must reflect review of pertinent material in the claim folder.  

The examiner is to offer an opinion as to the etiology of any diagnosed psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, including major depressive disorder, depression, anxiety, dysthymia and PTSD, is related to active service.  The examiner must also specify which stressor(s) is causing the Veteran's diagnosed PTSD.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



